Citation Nr: 1224822	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1961 to August 1962.  He also had service in the Alabama Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for tinnitus and bilateral hearing loss.  

In March 2011, the Board remanded the above claims for additional development.  Thereafter, the RO issued an April 2012 decision granting service connection for tinnitus and right ear hearing loss.  However, in a concurrent supplemental statement of the case, the RO readjudicated and denied the Veteran's left ear hearing loss claim.  That issue has now been returned to the Board for further appellate review.  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has been granted service connection for tinnitus and right ear hearing loss.  However, his claim for left ear hearing loss remains on appeal and, while the Board sincerely regrets the additional delay, further development is warranted with respect to that issue.  Specifically, records procurement and an additional VA examination and etiological opinion are needed to fully and fairly assess the merits of the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c)(4), 3.326(a) (2011); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that service and VA medical records are presumed to be in the constructive possession of the agency and, thus, must be obtained if the underlying material could be determinative in a Veteran's claim); Robinette v. Brown, 8 Vet. App. 69 (1995) (noting that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim). 

The Veteran contends that his left ear hearing loss is etiologically related to his history of in-service acoustic trauma.  Specifically, he reports that, while on active duty in the Air Force, he was routinely exposed to jet engine noise without the aid of hearing protection.

Although a lay person, the Veteran is competent to report a history of in-service noise exposure, which is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board finds the Veteran's account of such exposure to be credible as it comports with his documented service as an airman.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that, in determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).  Even if this were not the case, the Veteran's in-service noise exposure has been effectively conceded in connection with his awards of service connection for tinnitus and right ear hearing loss.  As such, the Board accepts his contentions of active duty acoustic trauma.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  This supports the Veteran's claim of left ear hearing loss emanating from service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable link between that disability and the in-service trauma.

The Veteran has alerted VA of previous hearing loss treatment, received from a private audiologist (J. Battle, Au.D.) in Birmingham, Alabama.  While an audiogram dated in 2005 was obtained, it is unclear whether any additional records are available.  The Board, in its prior remand, acknowledged the Veteran's contentions in this regard and directed the agency of original jurisdiction to obtain private records.  Thereafter, the AMC sent the Veteran a March 2011 letter requesting that he submit the private audiologist's records or provide sufficient information to enable VA to obtain those records on his behalf.  The Veteran did not reply to the AMC's letter.  Significantly, however, it now appears that this March 2011 correspondence may have been sent to the Veteran's wrong address.  Indeed, in a subsequent September 2011 letter concerning a different aspect of the Veteran's claim, the AMC acknowledged that it had recently verified his current address through the Birmingham VA Medical Center.  The address listed on that September 2011 letter was different than the one to which the March 2011 correspondence had been mailed.  In view of this discrepancy, it appears that the Veteran may never have received the AMC's initial request for his private audiologist's records.  In addition, a statement was submitted from B. McCool, M.D., concerning hearing loss.  It was indicated that a recent hearing test was conducted however those results are not of record.  As such, the Board finds that additional efforts are needed to obtain these outstanding records in accordance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance with the Board's remand instructions is neither optional nor discretionary).  

Accordingly, on remand, the AMC/RO should contact the Veteran at the address listed on the September 2011 correspondence  and request that he submit all relevant treatment records from the aforementioned medical providers or provide information to enable VA to obtain these records on his behalf.  The AMC/RO should also ask that the Veteran identify whether he has sought additional relevant treatment with any other private health-care provider.  Then, after obtaining the appropriate authorization, any outstanding records from the identified providers should be obtained for consideration in this appeal.  38 U.S.C.A. § 5103A(b)(1); Loving, 19 Vet. App. at 101-02.

Next, the Board observes that pertinent service treatment records also remain outstanding.  Indeed, while the Veteran had documented service in the Alabama Air National Guard from 1959 to 1961 and from 1962 to 1965, only his August 1959 pre-enlistment examination report and the treatment records from his period of active duty have been associated with his claims folder.  Mindful of the existence of other relevant service treatment records, the Board, in its prior remand, requested that the agency of original jurisdiction obtain all such records for the period from 1959 to 1965.  Pursuant to this request, the AMC contacted the Alabama Army National Guard and the National Personnel Records Center (NPRC), but was informed that neither service department had any of the Veteran's treatment records.  Significantly, however, the Army National Guard supplemented its April and July 2011 negative responses with the following information: notification that the Veteran had served in the Air National Guard and a list of contacts within that service department.  The AMC did send multiple written requests for records to the headquarters of the Alabama Air National Guard.  Nevertheless, the Board considers it significant that, after failing to elicit a response from that service department, the agency of original jurisdiction declined to follow up in accordance with the terms of 38 C.F.R. § 3.159(e).  Indeed, the AMC notified the Veteran in September 2011 of the negative responses it had received from the Army National Guard and NPRC, but did not mention its failed efforts to contact the Air National Guard.  Nor did the AMC ever issue a formal finding of unavailability with respect to the Veteran's missing service treatment records.  

In light of the foregoing, the Board finds that the AMC/RO should undertake additional efforts to obtain any additional service treatment records by specifically contacting the Alabama Air National Guard, or other appropriate service department, and requesting these records in accordance with the Board's prior remand and the dictates of its own Adjudication Manual.  See Stegall, 11 Vet. App. at 271; M21-1MR, Part III, Subpart iii, Chapter 2, Section B, Paragraph 15.  In so doing, the AMC/RO should expressly consider the contact information provided in the April 2011 correspondence from the Army National Guard.  Then, if no such records can be obtained, the AMC/RO Veteran should be notified and a formal finding of unavailability issued in accordance with 38 C.F.R. § 3.159(e) (2011).  

Next, the Board observes that pertinent VA medical records may also be outstanding.  In this regard, the Board notes that during the Veteran's most recent VA audiological examination, he informed the examining audiologist that he was currently prescribed hearing aids for his bilateral hearing loss.  Additionally, the examiner noted the existence of pertinent treatment records, which were available electronically through VA's computerized patient record system (CPRS).  Significantly, however, no such records have yet been associated with the Veteran's paper claims folder.  Nor have they been added to his Virtual VA file.  Therefore, as the Board is now on notice that such records exist and are available through CPRS, efforts to obtain them should be made on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted in order to afford the Veteran an additional VA examination and etiological opinion with respect to his appeal.  In this regard, the Board recognizes that the Veteran was previously afforded two VA audiological examinations in connection with his hearing loss and tinnitus claims.  However, the first of these examinations, which took place in December 2007, yielded a medical opinion that was inherently speculative and, thus, of low probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Consequently, the Board, in its March 2011 remand, directed the agency of original jurisdiction to schedule the Veteran for a follow-up VA examination to address the etiology of his hearing loss and tinnitus.  The ensuing examination, conducted in December 2011, yielded findings that precipitated the grant of service connection for tinnitus and right ear hearing loss.  Nevertheless, the Board finds that the results of this examination were inadequate for the purpose of adjudicating the Veteran's left ear claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

By way of history, the Board notes that the audiologist who conducted the December 2011 examination diagnosed the Veteran with tinnitus and mild to profound sensorineural hearing loss in both ears.  However, despite opining that the tinnitus and right ear hearing loss were at least as likely as not related to the Veteran's active duty, that clinician concluded that no such nexus existed between the Veteran's left ear hearing loss and service.  As a rationale for that opinion, the examiner noted that the Veteran's August 1959 National Guard pre-enlistment examination and June 1961 entry-into-active-duty (EAD) examination reports had been devoid of any complaints or clinical findings of hearing loss.  The examiner further noted that those reports had both showed scores of 15/15 on whisper voice tests, which was indicative of normal hearing.  Conversely, the December 2011 examiner observed that the Veteran's April 1962 release from EAD examination had yielded audiological findings of slight high-frequency hearing loss in his right ear.  Such a level of right ear hearing loss was not and is not considered disabling for VA purposes.  38 C.F.R. § 3.385.  However, it was sufficient, in the VA examiner's view, to suggest some form of right ear hearing loss under current precedential case law.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that audiological findings above 20 decibels at a relevant Hertz level indicate some form of hearing loss).  Consequently, the December 2011 examiner concluded that the Veteran had experienced a downward shift in his high-frequency right ear hearing levels during service.  Conversely, that examiner determined that the Veteran had not exhibited any corresponding in-service shift in hearing thresholds with respect to his left ear.  On that basis, the examiner concluded that the Veteran's left ear, in contrast with his right, had been unaffected by in-service noise exposure.

While respectful of the above audiologist's clinical opinion, the Board nevertheless finds that her supporting rationale is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  Specifically, the December 2011 examiner failed to provide a rationale for the conclusion that as there was no shift in service of the hearing in the left ear, the left ear was not affected by military noise exposure.  The absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  In this regard, the Court has held that a claimant who seeks to establish service connection for a current hearing disability must show that the disorder is the result of an injury or disease incurred in service, the determination of which depends on a review of all evidence of record, including that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Moreover, the Board considers it significant that, in this case, the possibility of contemporaneous clinical evidence cannot be ruled out as all of the Veteran's service treatment records may not yet have been located.  

For the foregoing reasons, the Board finds that the Veteran should be afforded an additional VA audiological examination that takes into account all pertinent lay and clinical evidence of record, to expressly include any service treatment records and other relevant information obtained pursuant to this remand.  38 C.F.R. § 4.1.  Specifically, that examination should yield detailed clinical findings, in accordance with 38 C.F.R. § 3.385, which are responsive to the issue of service connection on a direct basis.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  Contact the Veteran at the address specified on the AMC's September 12, 2011, correspondence and request that he provide records or identify any sources of assessment of left ear hearing loss since his discharge from service, including VA and private treatment.  The Board is particularly interested in any additional records and any testing ordered by J. Battle, Au.D. and the records of B. McCool, M.D.  

After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any outstanding records of private treatment for left ear hearing loss or related symptoms, including medical records and any additional testing conducted or ordered by J. Battle, Au.D., and the records of B. McCool, M.D.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain relevant VA records pertaining to the Veteran.  See December 2011 VA examination report which indicated that VA records are available electronically. 

3.  Contact the Alabama Air National Guard, and any other appropriate agencies, and request all pertinent treatment records along with any retention physicals or enlistment physicals generated from 1959 to 1965.  If it appears that any of these records were "retired" and placed into long-term storage, request from the appropriate agency that those records be activated, copies made, and sent to the AMC/RO. 

To facilitate the above requests, the AMC/RO should expressly consider the contact information provided in the April 2011 correspondence from the Army National Guard.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
4.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any left ear hearing loss.  All appropriate tests should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  
The examiner should address whether the Veteran's left ear hearing loss at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, including excessive noise exposure therein.  A complete rationale for the opinion must be provided.  
5.  Next, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the agency of original jurisdiction must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
6.   Finally, after completing the aforementioned actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, considering all applicable rating criteria.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  Then, after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


